ACCEPTED
                                                                                      05-14-01107-CR
                                                                           FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                  5/7/2015 9:07:02 PM
                                                                                           LISA MATZ
                                                                                               CLERK

                            IN THE
                        COURT OF APPEALS
                                                                FILED IN
              FOR THE FIFTH DISTRICT OF TEXAS
                                            5th COURT OF APPEALS
                                                              DALLAS, TEXAS
                              AT DALLAS                   5/7/2015 9:07:02 PM
                                                                LISA MATZ
                                                                  Clerk
DEWAYNE KEITH FINCHER                §     Appeal No. 05-14-01106-CR
                                     §     Appeal No. 05-14-01107-CR
                                     §
VS.                                  §
                                     §
THE STATE OF TEXAS                   §

                   MOTION TO EXTEND TIME
                 TO FILE BRIEF FOR APPELLANT

      TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW Christian T. Souza (“counsel”) as counsel for

Appellant and respectfully motions this Honorable Court for an

extension of time for him to file his Brief for Appellant for 30 days, from

May 8, 2015 to June 7, 2015. TEX. R. APP. P. 10.5(b), 38.6(a)(2), and

38.6(d). In support of this motion counsel shows:

                                    I.

      Appellant has not previously requested any extension.

                                    II.

      Counsel has had conflicting obligations since April 9, 2015 that

have precluded filing Appellant’s brief by May 8, 2015 with such

obligations including: (1) Initial Brief for Defendant-Appellant in Jorge

                                   —1—
Villarreal-Flores v. United States of America, Appeal No. 14-11241, filed in

the United States Court of Appeals for the Fifth Circuit on April 11,

2015; (2) oral argument in Joseph Guerra v. State, Appeal Nos. 05-14-

00086-CR and 05-14-00087-CR, in this Court on April 15, 2015; (3)

Initial Brief for Defendant-Appellant in Juan Antonio Guajardo-Hernandez

v. United States of America, Appeal No. 14-10957, filed in the United

States Court of Appeals for the Fifth Circuit on April 20, 2015; (4) two

motions concerning the record filed on April 29, 2015, with correction of

one motion on April 30, 2015, in United States of America v. Myra Sanchez-

Rodriguez, Appeal No. 15-10025, in the United States Court of Appeals

for the Fifth Circuit; (5) preliminary review of record and substantial

written consultation with the defendant-appellant in United States of

America v. Sergio Castillo-Guerra, Appeal No. 14-11312 in the United

States Court of Appeals for the Fifth Circuit; (6) preparation involving

investigator and witness contacts for hearing in Ex parte Daniel Perez,

Writ No. W96-29534-V(A), an aggravated sexual assault of a child with

a life sentence, set for May 22, 2015 (with the State advising on May 5,

2015 that it desired a reset); (7) appeal bond reduction hearing in the trial

court on May 5, 2015 in Summer Rae Harris v. State, Appeal Nos. 05-15-

00034-CR, 05-15-00035-CR and 05-15-00107-CR in this court; and (8)

                                    —2—
development and draft of Unopposed Motion to Suspend Briefing

Timetable and Supplement Record under Seal or like motion anticipated

to be completed and filed on May 8, 2015 in United States of America v.

Jorge Villarreal-Flores, Appeal No. 14-11241, United States Court of

Appeals for the Fifth Circuit.

                                   IV.

      For the foregoing reasons, Appellant respectfully prays for this

Honorable Court to grant a briefing extension of 30 days, from May 8,

2015 to June 7, 2015. TEX. R. APP. P. 38.6(d). Appellant prays for any

other relief that this Court would deem appropriate.




                                    Respectfully Submitted,

                                     /s/ Christian T. Souza
                                    Christian T. Souza
                                    SBN: 00785414
                                    4303 N. Central Expressway
                                    Dallas, Texas 75205
                                    (214) 862-7462
                                    (214) 696-0867 (fax)
                                    E-Mail: ctsouza@gmail.com




                                  —3—
                    CERTIFICATE OF SERVICE

     This is to certify that the Appellate Division of the Dallas County
Criminal District Attorney’s Office has been served with a copy of this
motion via e-mail to DCDAAppeals@dallascounty.org.


                                    /s/ Christian T. Souza
                                    Christian T. Souza




                                 —4—